                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA


Keviea Janiea Cooper,               )
                                    )
               Plaintiff,           )                 Civil Action No. 3:18-cv-1750-TLW
v.                                  )
                                    )
Christian Lindsey,                  )
                                    )
               Defendant.           )
____________________________________)

                                             ORDER

       On June 26, 2018, Plaintiff Keviea Janiea Cooper brought this action, pro se, seeking for

the Defendants to return her television or to pay damages of $400. ECF No. 1. This matter now

comes before the Court for review of the Report and Recommendation (the Report) filed by United

States Magistrate Judge Shiva V. Hodges, to whom this case had previously been assigned

pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(e), (D.S.C.). ECF No. 10.

In the Report, the Magistrate Judge recommends that the Complaint be dismissed for lack of

jurisdiction. Id. Objections were due on July 19, 2018, however, Plaintiff failed to file objections

to the Report.

       This Court is charged with conducting a de novo review of any portion of the Magistrate

Judge=s Report and Recommendation to which a specific objection is registered, and may accept,

reject, or modify, in whole or in part, the recommendations contained in that Report. 28 U.S.C.

§ 636. In the absence of objections to the Report, this Court is not required to give any explanation

for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       The Court has carefully reviewed the Report and relevant filings. For the reasons

articulated by the Magistrate Judge, it is hereby ORDERED that the Magistrate Judge=s Report
and Recommendation, ECF No. 10, is ACCEPTED, and this action is DISMISSED without

prejudice and without issuance and service of process for lack of jurisdiction.

       IT IS SO ORDERED.

                                                             __s/Terry L. Wooten______
                                                             Chief United States District Judge

October 23, 2018
Columbia, South Carolina
